Citation Nr: 0734844	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  01-09 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Attorney 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1970 to December 1971, including service in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2004, the veteran testified before the undersigned 
then Acting Veteran Veterans Law Judge.  A copy of the 
transcript of the hearing is in the record.

In July 2004, the Board remanded the claim for further 
evidentiary and procedural development.  In a decision in 
December 2005, the Board denied service connection for 
residuals of a right leg injury.  The veteran subsequently 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2007, the 
Court vacated the Board's decision of December 2005 and 
remanded the case to the Board for compliance with the 
instructions in the joint motion.  

In July 2007, the Board obtained an advisory medical opinion 
from VA's Veterans Health Administration.  In October 2007, 
after the veteran was provided a copy of the advisory medical 
opinion, the veteran submitted statements from family and 
friends and indicated through counsel that there was no 
further medical evidence to submit.  

FINDING OF FACT

Right knee arthritis is related to an injury during service.

CONCLUSION OF LAW

Arthritis of the right knee was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre- and post- adjudication 
VCAA notice by letters, dated in April 2001 and in July 2004.  
The notice included the type of evidence needed to 
substantiate the claim, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  The veteran was asked to submit evidence in his 
possession that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the provisions for the 
effective date of the claim and the degree of disability 
assignable).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in July 2005.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
provisions for the effective date of the claim and the degree 
of disability assignable, as the Board is granting the claim 
of service connection, the effective date and rating the 
disability have not yet been assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In view of the Board's favorable 
decision, further assistance is unnecessary. 





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no complaint, history, or 
finding of a right leg injury.  On separation examination, 
the lower extremities were normal, and no defect or diagnosis 
was reported.

After service, VA records disclose that, in May 1984, history 
included a "left knee" injury during service.  No right leg 
abnormality was noted by history or finding. The right knee 
joint space was intact by X-ray.

On VA examination of the left lower extremity in June 1984, 
the veteran gave a history of a knee injury during service, 
requiring hospitalization. The diagnosis was history of knee 
injury with strain ligaments.

In an unappealed August 1984 rating decision, the RO denied 
service connection for a left knee injury and left leg 
condition.

The current claim for a right leg disability was received in 
March 2000.

The evidence associated with the claim includes VA records, 
dated in September 1999, when the veteran complained of right 
knee pain after a motor vehicle accident in August 1999. On 
VA examination in May 2000 for an unrelated condition, the 
veteran stated that he injured both knees when he fell in a 
fox hole in Vietnam. The knees were not examined.

In September 1999, M.P., D.C., reported treating the veteran 
for right knee trauma after a motor vehicle accident. The 
diagnosis was traumatic sprain or strain of the right knee.

In May 2000, R.N., M.D., reported that in August 1999 the 
veteran was involved in a head on collision, injuring his 
neck, lower back, and knees. The pertinent diagnosis was 
bilateral knee pain without internal derangement.

In May 2000, the Social Security Administration determined 
that the veteran was disabled because of multiple joint pain.

In January 2004, the veteran testified that on guard duty he 
fell into a ditch and injured his right leg, and the next 
morning and for two weeks he went to sick call. He testified 
that at the time he stayed in a hospital for about 32 days.  
He stated that in 1999 he was in a vehicle accident and 
injured his back, which caused a problem with his legs again.  
He indicated that he sought treatment for his knee at VA 
between 1972 and 1983.

On VA examination in April 2005, the veteran stated that, in 
1971, he was in a mortar attack from which he was running and 
he stepped into a hole and twisted his right knee.  He stated 
that at that time, he had swelling and could not walk and he 
was in a cast and on crutches for a long time. Since then, he 
stated that he had intermittent pain. The diagnosis was mild 
osteoarthritis of the right knee, which the examiner stated 
was at least as likely as not related to the veteran's 
described service-related injury.

Of record are a number of statements from the veteran's 
relative that indicate, in pertinent part, that the veteran 
had had problems with his right leg ever since he returned 
from military service.  

In June 2007, the Board requested a VA advisory medical 
opinion on the following question: 

Whether it is at least as likely as not that the 
veteran's current right knee disability, osteoarthritis, 
is related to service? 

In formulating the opinion, considering 
the veteran's history of an in-service 
injury, please comment on the clinical 
significance that:

a). X-rays in May 1984, twelve years 
after service, revealed that the right 
knee joint space was intact and there 
was no gross osseous abnormality and no 
right knee abnormality was found on VA 
examination in June 1984; 

b). Right knee pain was first 
documented in September 1999, twenty-
seven years after, following injuries 
sustained in a vehicle accident in 
August 1999; and, 

c). Osteoarthritis was first documented 
in April 2005, thirty-three years after 
service. 

In July 2007 in response, the Chief of Orthopedic Surgery at 
a VA Medical Center expressed the opinion that it was at 
least as likely as not that right knee osteoarthritis was 
caused by military service.  In arriving at the opinion, the 
VA physician noted that the veteran had given a history of a 
right leg injury while serving in Vietnam to include 
hospitalization and light duty because of the injury.  

The VA physician stated that the in-service trauma was an 
instability injury which predisposed the veteran to arthritis 
and that X-rays in 1984 were not weight bearing and that this 
type of X-ray would not appreciate arthritis or knee joint 
narrowing.  

Applicable Law

Service connection may be granted for disability resulting 
from injury or disease incurred in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).



Analysis

The veteran contends that his currently right leg disability 
is related to an injury during service.

There is no reference to a right leg or knee injury in the 
service medical records and attempts to support the in-
service injury by secondary sources, such as hospital reports 
and morning reports, has been unsuccessful.  The earliest 
post-service documentation of a right leg or knee problem in 
the clinical record was a right knee injury in 1999 in a 
motor vehicle accident.  Arthritis of the right knee 
established by X-ray was first shown in 2005.  There is no 
medical evidence of a specific right leg disability, the only 
right lower extremity disability has been identified as 
arthritis of the right knee. 

As for evidence in favor of the claim, the Board finds that 
the veteran is competent to offer testimony on matters that 
are within the realm of his personal knowledge, including the 
details of an in-service injury and reporting to sick call 
and being treated during service.  And the Board finds the 
veteran credible as to the incurrence of an injury during 
service.  Also at the Board's request, a VA physician 
reviewed the record and concluded that it was at least as 
likely as not that the veteran's current right knee arthritis 
was caused by military service.  

Although there is evidence against the claim, namely, the 
lack of contemporaneous medical evidence during service of an 
injury, and although the favorable medical opinion is based 
on facts provided by the veteran, the facts provided by the 
veteran that forms the basis of the opinion, that is, an 
injury during service, are not contradicted by other facts in 
the record.  

For these reasons, the Board finds the favorable medical 
opinion persuasive competent medical evidence sufficient to 
establish service connection under 38 C.F.R. § 3.303(d) 
(service connection may granted for a disability diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service), applying the benefit-of-
the-doubt standard of proof.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for arthritis of the right knee is 
granted. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


